                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 TOMMY DEBELL GRIFFIN,                           §
                                                 §
            Petitioner,                          §
                                                 §
 v.                                              §        Civil Action No. 3:17-CV-1524-L (BT)
                                                 §
 LORIE DAVIS, Director TDCJ-CID,                 §
                                                 §
            Respondent.                          §

                                      AMENDED ORDER

       The court issued an order (Doc. 14) in this action on January 30, 2019. The court issues

this amended order in its place and vacates the order (Doc. 14) it issued yesterday.

       Before the court is Tommy Debell Griffin’s (“Petitioner”) Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2254 (Doc. 3), filed June 8, 2017; and Lorie Davis’s (“Respondent”)

Response (Doc. 9), filed August 3, 2017. On December 26, 2018, United States Magistrate Judge

Rebecca Rutherford entered the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge (“Report”), recommending that the petition be dismissed as barred by the statute

of limitations. No objections to the Report were filed.

       Having reviewed the record in this case, Report, and applicable law, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court denies Petitioner’s Petition for Writ of Habeas Corpus (Doc. 3)

and dismisses with prejudice this action as barred by the statute of limitations.

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),




Amended Order – Page 1
the court denies a certificate of appealability. * The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report filed in this case. In the

event that Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a

motion to proceed in forma pauperis on appeal.

           It is so ordered this 31st day of January, 2019.



                                                                  _________________________________
                                                                  Sam A. Lindsay
                                                                  United States District Judge




*
    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)     Certificate of Appealability. The district court must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant. Before entering the final order, the court may direct
the parties to submit arguments on whether a certificate should issue. If the court issues a certificate, the court must
state the specific issue or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
certificate, the parties may not appeal the denial but may seek a certificate from the court of appeals under Federal
Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

                 (b)       Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an
order entered under these rules. A timely notice of appeal must be filed even if the district court issues a certificate of
appealability.


Amended Order – Page 2
